      0:18-cv-03309-BHH        Date Filed 08/28/20     Entry Number 69        Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA


Reginald A. Valentine,           )
                                 )
                  Plaintiff,     )
                                 )                  Civil Action No. 0:18-3309-BHH
v.                               )
                                 )                                 ORDER
Commissioner of Social Security, )
                                 )
                  Defendant.     )
_________________________________)

       This matter is before the Court on Plaintiff Reginald A. Valentine’s (“Plaintiff” or

“Valentine”) pro se complaint filed pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3), seeking

judicial review of the Commissioner of Social Security’s final decision, which denied

Plaintiff’s claims for disability insurance benefits and supplemental security income. The

record includes the report and recommendation (“Report”) of a United States Magistrate

Judge, which was made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule

73.02(B)(2)(a), D.S.C.

       In the Report, the Magistrate Judge recommends that the Court grant the

Commissioner’s motion to dismiss this action as untimely filed. Attached to the Report was

a notice advising Plaintiff of the right to file written objections to the Report within fourteen

days of being served with a copy. Plaintiff requested an extension of time to file objections,

which the Court granted. On January 2, 2020, the Court received a letter from Plaintiff

explaining that he moved out of his apartment in April of 2018 and including a final water

bill in support.

       In response to Valentine’s January filing, the Court entered a notice of evidentiary

hearing, set for April 22, 2020, instructing Valentine as follows:
     0:18-cv-03309-BHH       Date Filed 08/28/20     Entry Number 69      Page 2 of 5




       Mr. Valentine is advised that during the hearing he will have an opportunity
       to testify under oath as to, among other things, what notice he received that
       the Appeals Council denied his request for review and what communication
       he had with his prior attorney about that denial, and he will be subject to
       cross-examination by the Government’s attorney. Mr. Valentine will also
       have an opportunity, along with the Government, to present evidence in
       accordance with the Federal Rules of Evidence.

(ECF No. 62.) Subsequently, the Commissioner filed a brief in support of a decision

without an evidentiary hearing. (ECF No. 65.) To date, Valentine has not responded to the

Commissioner’s brief.

       In light of the ongoing COVID-19 pandemic, the Court cancelled the evidentiary

hearing scheduled for April 22. (ECF No. 67.) Now, after a thorough review of the record,

including the Commissioner’s brief in support of a decision without an evidentiary hearing,

the Court finds no evidentiary hearing necessary, and the Court resolves the issues Court

agrees with the Commissioner that no evidentiary hearing is necessary to resolve the

issues presented in this case.

       The Magistrate Judge makes only a recommendation to the Court.                   The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

                                             2
      0:18-cv-03309-BHH        Date Filed 08/28/20      Entry Number 69        Page 3 of 5




‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       In the Report, the Magistrate Judge explained the procedural history of this case as

follows. Plaintiff filed for disability insurance benefits and supplemental security income In

October of 2014. His applications were denied initially and upon reconsideration, and

Plaintiff requested a hearing before an administrative law judge (“ALJ”). A hearing was

held on September 25, 2017, at which Plaintiff, who was represented by a non-attorney

representative, appeared and testified. After hearing from a vocational expert (“VE”), the

ALJ issued a decision on October 25, 2017, concluding that Plaintiff was not disabled from

September 1, 2014, through the date of the decision.

       The Appeals Council denied Plaintiff’s request for review on September 26, 2018,

making the ALJ’s decision the final decision of the Commissioner. On the same date, the

Appeals Council sent notice via U.S. mail, addressed to Valentine, with a copy to

Valentine’s non-attorney representative. The notice specifically informed Valentine of the

right to commence a civil action within 60 days from the date of receiving the notice, and

explained that the date of receipt was presumed to be five days after the date of the notice.

The notice also explained that any request for an extension of the 60-day time period must

be made in writing. Plaintiff filed this action on December 7, 2018.

       As the Magistrate Judge noted, the 60-day statute of limitations is jurisdictional and

is subject to equitable tolling. Bowen v. City of New York, 476 U.S. 467, 479-80 (1986).

Equitable tolling is only appropriate, however, in exceptional circumstances. Hyatt v.

Heckler, 807 F.2d 376, 380-81 (4th Cir. 1986), cert. denied, 484 U.S. 820 (1987). Here,

because the notice from the Appeals Council is dated September 26, 2018, allowing for five

                                                3
     0:18-cv-03309-BHH        Date Filed 08/28/20     Entry Number 69       Page 4 of 5




days mailing, Plaintiff is presumed to have received the notice on October 1, 2018, and the

time for Plaintiff to file a civil action therefore expired 60 days later on November 30, 2018,

unless Plaintiff can make a reasonable showing that he did not receive the notice. Because

the Magistrate Judge determined that Plaintiff presented no affirmative evidence that he

actually received the notice more than five days after its issuance, the Magistrate Judge

agreed with the Commissioner that this action is subject to dismissal as untimely. In

addition, the Magistrate Judge found that, even accepting Plaintiff’s unverified allegations

that he was not living at the address to which the Appeals Council mailed the notice, and

that his lawyer was aware of his address changes because he was homeless and using

different addresses, such statements were insufficient to demonstrate exceptional

circumstances warranting equitable tolling.

       Rather than filing specific objections to the Magistrate Judge’s Report, as previously

explained, Plaintiff submitted a letter again stating that he moved out in April of 2018, along

with a water bill in his name dated August 13, 2018. (ECF Nos. 61 and 61-1.) Again, even

viewing this information in the light most favorable to Plaintiff and accepting his unverified

allegations as true, the Court agrees with the Magistrate Judge that the information is

insufficient to demonstrate exceptional circumstances warranting equitable tolling, because

nowhere does Plaintiff dispute that his attorneys timely received the notice from the

Appeals Council. According to the applicable regulations, “a notice or request sent to your

representative will have the same force and effect as if it had been sent to you.” 20

C.F.R. §§ 404.1715(b), 416.1515(b). Ultimately, because there is no dispute that Plaintiff’s

representatives received the notice by October 1, 2018, Plaintiff was required to file this

action by November 30, 2018, which he failed to do. Therefore, the Court agrees with the

                                              4
     0:18-cv-03309-BHH        Date Filed 08/28/20    Entry Number 69      Page 5 of 5




Magistrate Judge that this action is subject to dismissal as untimely filed.

       Based on the foregoing, the Court hereby adopts and specifically incorporates the

Magistrate Judge’s Report (ECF No. 53), and the Court grants the Commissioner’s motion

to dismiss (ECF No. 45).

       AND IT IS SO ORDERED.

                                                        /s/Bruce H. Hendricks
                                                        United States District Judge

August 28, 2020
Charleston, South Carolina




                                             5
